Exhibit 10.1
Summary of Material Terms of CSUs and PRSUs
     The following is a summary of additional material terms for the authorized
cash-settled stock unit (“CSU”) and performance contingent restricted stock unit
(“PRSU”) awards to the Corporation’s executive officers:
Cash-Settled Stock Units

•   Vesting and Payment Terms. One-twelfth (1/12th) of the total CSUs granted
will vest and become payable on the 15th day of each calendar month during the
12-month period beginning in March 2011 and ending in February 2012.   •   Form
of Settlement. CSUs will be settled in cash on the applicable payment date
(based on the closing price of the Company’s common stock at the payment date).
  •   Dividend Equivalents. CSUs will not receive dividend equivalents.

Performance Contingent Restricted Stock Units

•   Performance Vesting Condition. PRSUs shall be subject to the following
performance vesting condition:

  •   The applicable performance periods are the trailing four calendar
quarters, beginning with the four calendar quarters ending December 31, 2011 and
continuing for each calendar quarter thereafter through December 31, 2015.     •
  The applicable performance metric is “Return on Assets” as defined under the
Company’s Key Associate Stock Plan calculated for the applicable performance
period.     •   The number of PRSUs that are earned for a performance period
equals the total number of PRSUs times the percentage earned in accordance with
the following table, rounded down to the next whole unit and reduced by the
number of PRSUs earned for any prior performance period:

        Return on Assets for the Performance Period   Percentage of PRSUs Earned
Less than 50 basis points
  0 %
50 basis points
  33-1/3 %
65 basis points
  66-2/3 %
80 basis points or higher
  100 %

The percentage earned for performance between 50 basis points and 65 basis
points or between 65 basis points and 80 basis points in any performance period
will be interpolated on a straight line basis. Any portion of the PRSU award not
earned in any performance period will be carried forward on a rolling quarterly
basis and any unearned PRSUs would expire at the end of five years.

•   Settlement Date. The settlement date for any portion of the PRSU award that
satisfies the performance vesting condition during a calendar year (as certified
by the Compensation and Benefits Committee of the Company’s Board of Directors)
shall be March 1 of the following calendar year, however, the earliest
settlement date for the portion of the PRSU award to be settled in shares will
be March 1, 2014.

 



--------------------------------------------------------------------------------



 



•   Form of Settlement. On the applicable settlement date, to the extent earned,
the PRSU award shall be settled 40% in cash (based on fair market value of the
Company’s common stock on the applicable March 1) and 60% in shares.   •  
Dividend Equivalents. PRSUs will receive dividend equivalents as if the PRSUs
were actual shares of stock, payable in cash, except that such dividend
equivalents are not payable unless and until the time the award vests, and until
such time will receive interest at the three-year constant maturity Treasury
rate in effect on the date of grant.   •   Voting Rights. PRSUs will not have
voting rights prior to settlement in shares, to the extent applicable.

          The description of the CSUs and PRSUs does not purport to be complete
and is qualified in its entirety by reference to the full text of the Form of
CSU Award Agreement and Form of PRSU Agreement, which are attached as Exhibits
10.2 and 10.3 to this report.

2